—Judgment, Supreme Court, New York County (Barbara Kapnick, J.), entered on or about August 2, 1999, denying petitioner securities brokerage firm’s application to vacate an arbitration award in favor of respondent customer, and confirmed the award, unanimously affirmed, with costs.
The arbitrators’ dismissal of all claims against petitioner’s employee does not render their award against petitioner irrational. There was an independent basis for a finding of liability against petitioner other than one grounded upon the negligence of its employee. It does not assist petitioner to argue the hearsay nature of certain testimony of its employee since an arbitrator is not bound by rules of evidence (see, Matter of Silverman [Benmor Coats], 61 NY2d 299, 308). We have considered petitioner’s other arguments and find them unavailing. Concur — Sullivan, P. J., Ellerin, Lerner and Buckley, JJ.